Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The present application, filed on October 11, 2022, in which claims 1-24 were presented for examination, of which claims 1-12 and 24 were elected and claims 13-23  were withdrawn from consideration, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of claims 1-12 and 24 in the reply filed on October 11, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the limitation “wherein a quantity of material removed from an external surface of the panel to form the said portion to a required depth is to remove at least one lining material layer from a base or core layer” lines: 1-3 is indefinite because it is unclear if Applicant is trying to claim a portion of the lining material is removed from the core or a portion of the core is removed. Examiner assumes Applicant is claiming a portion of the core is removed.
	
Claim 12 is rejected for depending directly or indirectly from a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shih (US Patent 6,124,010).
Regarding claim 1, Shih discloses a garment for use in a body of water when worn by a person (Col. 1, lines: 5-10 and Col. 2, lines: 11-19), said garment comprising: a series of panels (211, 212, 221, and 222, Fig. 3) positioned adjacent to each other with each respective edges (31 and 32) joined together so as to form the garment of a particular shape and size (Col. 3, lines: 36-44); and wherein a portion of said panels depending inwardly from at least part of the said edge of at least one of the series of panels has a reduced thickness with respect to a thickness of a remainder of the said panel (see annotated Fig. 3 below).  


    PNG
    media_image1.png
    302
    501
    media_image1.png
    Greyscale

Fig. 3-Examiner Annotated

Regarding claim 2, Shih discloses the said portions of the panels (see annotated Fig. 3 above) are formed along a length of the edge of the said panel (see annotated Fig. 3 above).  

Regarding claim 3, Shih discloses said portions of the panels (see annotated Fig. 3 above) are formed at the edges of respective panels which are to be joined together (as shown in Fig. 3).  

Regarding claim 4, Shih discloses the said portions on the respective panels are located "in line" to form, in combination, a channel (311, Fig. 4) along a length of a join interface between said panels (examiner notes element 311 is formed when panels 211 and 221 are joined together).  

Regarding claim 5, Shih discloses the channel (311) receives therein a sealing material (Col. 4, lines: 17-20) which overlies the join interface between abutting edges of the panels (Col. 4, lines: 17-26).  

Regarding claim 6, Shih discloses the sealing material is applied in a liquid state along the channel and then the sealing material hardens (one of ordinary skill in the art recognize…adhesives harden).  

Regarding claim 7, Shih discloses the said panels (211, 212, 221, and 222, Fig. 3) are formed of a multilayer construction (examiner notes as shown in Fig. 3).   

Regarding claim 8, Shih discloses the layers comprise a base or core layer (211 and 221), and on at least one surface of the same there is provided a lining material layer (212 and 222).  

Regarding claim 9, Shih discloses the lining material layer is applied to a first surface of the base or core layer and the lining material layer is applied to a second surface of the base or core layer which opposes the said first surface (examiner notes Fig. 3 shows element 212 is applied to opposite surfaces of 211, and element 222 is applied to opposite surfaces of 221).  

Regarding claim 10, Shih discloses the base or core layer and lining material layers are bonded together prior to formation of panels therefrom (Col. 3, 27-35).  

Regarding claim 24, Shih discloses a series of panels for use when joined together to form a garment (Col. 1, lines: 5-10 and Col. 2, lines: 11-19), said panels comprising: formed of a particular shape from a multi-layered sheet material structure (211, 212, 221, and 222, Fig. 3) and said panels positioned adjacent to each other with their respective edges joined together so as to form an interface join between said panels (Col. 3, lines: 36-44); and wherein at and depending inwardly from the said edges, the panels have a thickness less than a thickness of a body of the panel (see annotated Fig. 3 above) so that when the edges are joined together a channel (311, Fig. 4) is formed along which the said interface join is located and said channel receives therealong a sealing material (Col. 4, lines: 17-26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shih.
Regarding claim 11, Shih discloses removing material (Col. 3, lines: 63-67, and Col. 4, lines: 8-12).
the limitation “a quantity of material removed”, renders this claim a product-by-process claim. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above)).

Regarding claim 12, Shih discloses at least part of the base or core is removed to form the portion to the required depth (Col. 3, lines: 63-67, and Col. 4, lines: 8-12).

Conclusion
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529.  The examiner can normally be reached on Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAKOTA MARIN/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHALED ANNIS/           Primary Examiner, Art Unit 3732